PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/564,940
Filing Date: 9 Sep 2019
Appellant(s): ZEBRA TECHNOLOGIES CORPORATION



__________________
Yuri Astvatsaturov
Reg. No. 64,832
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/26/2022 appealing from the office action mailed 11/02/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On pages 8-14, the appellant argues that the combination of Gao and Thramann fails to teach the limitations ”detecting a triggering event at a barcode reader wherein the barcode reader is within a first field of view defined by one or more image capturing devices of an external imaging system, the external imaging system being external to the barcode reader; 
performing at least one of: 
responsive to successfully decoding the indicia, transmitting, from the barcode reader to the external imaging system and via an optical signal assembly, a first optical signal based at least in part on the indicia, and 
responsive to detecting an object within a product scanning region of the barcode reader and no successful decode of the indicia, transmitting, from the barcode reader to the external imaging system and via the optical signal assembly, a second optical signal indicating the object being passed within the product scanning region with no successful decode.” However, by interpreting these limitations in the broadest reasonable manner, the references Gao and Thramann are analogous, combinable, and teach all recited features of the limitations in question.
Gao describes a POS camera system. Paragraphs 14-16 and 18 of the specification cites, “With reference to FIGS. 1-3, the read region is collectively formed by multiple data reader systems 30, 50, 60 of the self-checkout system 10. The platter 12 rests on a load cell(s) (not shown) and weighs each item 78 after it is placed on the platter 12, the platter 12 settle the weight prior to accepting a subsequent item 78 in the transaction. As the items 78 are transferred onto the platter 12, the barcode label or other optical data (such as digital watermarks, pattern features, and dimensions) of the items 78 is captured when the item 78 moves across the read region of the scan gate 28… If the weight and item information do not match, then the customer (and/or other personnel) may be alerted to the potential error. In such cases, the self-checkout system 10 may display an exception image on the touch screen 22 and request that the customer resolve the read error… the self-checkout system 10 may further include a security camera 72 for observing the bagging area and monitor the self-checkout process to ensure all items are properly scanned and paid for… the collective scanning fields of a variety of data reader systems, including a side data reader system 30, a bottom data reader system 50 (see FIG. 3), and a top data reader system 60, where each system includes a plurality of data readers, such as imaging-based readers including solid state image circuitry (e.g., charge coupled devices (CCDs) or CMOS imagers)” and figure 1 illustrates the physical arrangement of devices. It can be seen that imager 30 may be interpreted as a barcode scanner with a second field of view for the platter as a contained region. It can also be seen that display 22 is physically attached to imagers 60 and camera 72 in a manner that is external to the platter and with different regions field of view including a first field of view over the second field of view. Display 22, imagers 60, and camera 72 are interpreted as an overall imaging system external to the platter, especially as display 22 and imagers 60 are physically connected. Even if reading systems 30, 50 and 60 work in concert as a collective barcode reader as the appellant argues, imager 60 is still external to systems 30 and 50 such that when system 30 or 50 detect a barcode, the signal containing information sent by either of the systems 30 or 50 is sent to the physical structure of the imaging system [display 22, imagers 60, and camera 72] that is external to them, therefore the physical structure an external imaging system. That an error is displayed on the monitor physically connected to the imagers that together make up an external imaging system means that an signal was transmitted to the external imaging system. Therefore Gao teaches “detecting a triggering event at a barcode reader wherein the barcode reader is within a first field of view defined by one or more image capturing devices of an external imaging system, the external imaging system being external to the barcode reader; 
performing at least one of: 
responsive to detecting an object within a product scanning region of the barcode reader and no successful decode of the indicia, transmitting, from the barcode reader to the external imaging system and via the [signal assembly], a [signal] indicating the object being passed within the product scanning region with no successful decode.” It is noted that Gao is not being used in this argument to teach an “optical signal,” as this limitation is taught, and then combined into Gao by Thramann below.
Thramann describes a POS camera system. Columns 4 and 13 of the specification cites, “The scanner 104 is capable of optically reading the UPC code on a product being purchased by a customer. The UPC code is converted to a digital signal that the processor 10 receives. The processor 10 uses the UPC code to look up information regarding the product from memory 12. The information may include, among other things, the price of the item, the weight of the item, a digital image of the item, a color of the item, a name of the item, and the like. The processor 10 may cause the graphical user interface 108 to display the item linked to the UPC code scanned by scanner 104 to allow the customer to confirm the purchase…
During operation, the components of the IDT system 200 are operationally connected with one another, either by wires or wirelessly such as by infrared” Therefore Thramann teaches “an optical signal assembly,
an optical signal,
responsive to successfully decoding the indicia, transmitting, from the barcode reader to the external imaging system and via an optical signal assembly, a first optical signal based at least in part on the indicia” when this teaching is combined with Gao’s scanner and external imaging system. This interpretation is not unreasonable because the term optical signal is broad, and in the case of Thramann, the process of scanning a barcode is performed optically by optical scanner technology. Therefore, the part of the barcode reader that performs the optical reading and processes the optical reading for information may be interpreted as an optical signal assembly, as the information it processes concerns an optical reading, and a signal sent by it may be interpreted as an optical signal, even if it is transmitted in the form of a digital signal, as it is still an information signal that concerns an optical reading, and therefore, broadly, an optical signal. However, even further, Thramann teaches a communication system between components by wires or wireless communication protocols including infrared communication, from which one of ordinary skill in the art would find obvious the use of infrared optical fibers, well known in the art, that send optical signals, which are still clearly interpreted as optical signals because the nomenclature of the technology even if they are in the infrared spectrum.
All of the above references are analogous in the field of POS camera systems. Furthermore, when these references are taken together in combination, the above described feature is taught. One of ordinary skill would recognize that the teaching of Thramann regarding a successful scan display, optical signal assembly, and optical signal transmission would be able to be combined with the teaching of Gao regarding the scanner and external imaging system, so that Gao’s system can receive information at the external imaging system from a barcode reader separate from it, and display information during a successful scan by an optical signal assembly. Information may be transmitted between components by an infrared optical fiber rendered obvious as a network transmission method by the teachings of Thramann to bridge communications between the barcode reader and external imaging system.
In further response to the appellant’s argument that the overall external compound structure of Gao that comprises display 22, imagers 60, and camera 72 (which is clearly external to imager components 30 and 50 below it) may not be interpreted as an external imaging system separate from a barcode reader, the examiner notes that Gao figures 1-5 illustrates that the overall compound physical structure that includes display 22, imagers 60, and camera 72 is disposed distinctly above and separate from the platter where imagers 30 and 50 are located. The appellant argues that because the imagers 30, 50, and 60 work in concert to detect barcodes, it is improper to consider the entirely separate and external physical structure of display 22, imagers 60, and camera 72 as an external imaging system, and notes that “the claim isn’t concerned with the integration of the imaging system into a platter. It is instead concerned with “the external imaging system being external to the barcode reader.” Normally, a ‘barcode reader’ and a ‘platter’ are two different elements of a checkout station and cannot be conflated without further support” (appellant’s appeal brief pages 10-11). However, the examiner notes that regardless of what the appellant’s opinion of the claim’s concern is, the language as claimed may be broadly and reasonably interpreted as presented, and so the argument that the imagers 30, 50, and 60 work functionally in concert as compound barcode readers is considered tangential to the point of the interpretation that there is a case where the compound structure of display 22, imagers 60, and camera 72 is still, broadly, an external imaging system to imagers 30 and 50 that may receive signal from them. Examiner considers an operational case of Gao where in the scanning process of an item with a barcode, it is not imager 60 that picks up the barcode, but only imager 30 or 50 because the barcode is only visible to them (a likely scenario as each imager is disposed for a different angle of view), and this causes a display change at display 22, which is part of the compound structure of display 22, imagers 60, and camera 72. In order for the display to change on display 22, a signal must be sent from imager 30 or 50 to the compound structure. Therefore, a barcode reader 30 or 50 sends a signal to the external imaging system which is the compound structure of display 22, imagers 60, and camera 72. While appellant may argue that imagers 30, 50, 60 must exclusively be considered a single barcode reader, examiner notes that this is not required because imagers 30, 50, and 60 are clearly physically separate objects. So while imagers 30, 50, and 60 may be considered a functional barcode reader in concert, each separate imager may also be reasonably considered to be a functional barcode reader in its own right, especially in the case as described above where only one imager out of three registers a scan. The claim language as presented provides no reason to prevent such an interpretation, as there are no limitations that prohibit the external imaging device from being able to perform the same general function as a barcode reader (a single imager 30 or 50 that becomes “the” barcode reader in the claim interpretation) but from a physically separate location and angle. Therefore, Gao teaches an external imaging system from the barcode reader. 
Examiner directs appellant’s argument that the references do not properly teach “transmission of an optical signal via an optical signal assembly,” to the expanded argument in detail described above concerning the teachings of Thramann regarding an optical barcode scanner and the infrared optical fibers rendered obvious to one of ordinary skill in the art that may be used in combination with Gao.
Therefore, the limitations in the independent claims of the present application are obvious to one of ordinary skill in the art from the teachings of the combination of Gao and Thramann.
Appellant arguments regarding the dependent claims not directly cited are directed to the rejection of the independent claims, addressed above.                                            
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW DAVID KIM/Examiner, Art Unit 2483                                                                                                                                                                                                        
Conferees:
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483
                                                                                                                                                                                                        /ANNER N HOLDER/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.